DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
The Examiner suggests the following amendment to correct apparent typographic errors:
“(iii) forming a cover layer covering an upper surface of the semiconductor nanowire;
(iv) patterning the cover layer and the nanowire to form a trench exposing a side surface of [an] one end of the semiconductor nanowire” as recited in ¶ 0006.  
Appropriate correction is required.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities: 
The Examiner suggests the following amendment to correct apparent typographic errors:

1. A method of manufacturing a semiconductor nanowire, the method comprising: 
forming an amorphous channel material layer on a substrate; 
patterning the channel material layer to form semiconductor nanowires extending in a lateral direction on the substrate; 
forming a cover layer covering an upper surface of the semiconductor nanowire; 
patterning the cover layer and the nanowire to form a trench exposing a side surface of [an] one end of the semiconductor nanowire; 

performing metal induced crystallization (MIC) by heat treatment to crystallize the semiconductor nanowire in a length direction of the semiconductor nanowire from one end of the semiconductor nanowire in contact with the catalyst material.

6. A method of manufacturing a nanowire semiconductor element, the method comprising: 
forming a multi-layered film including an amorphous channel material layer, an amorphous conductive semiconductor layer, and a metal layer on a substrate;
 patterning the multi-layered film to form at least one multi-layered block including a nanowire channel material layer, a strip-type conductive semiconductor layer, and a metal layer in a portion defined as a transistor region; 
forming a cover layer covering the multi-layered block; 
forming a trench having an inner wall on the cover layer, wherein the trench exposes a side surface of [an] one end of the channel material layer;
forming a catalyst material layer on the cover layer and inside the trench to contact the catalyst material layer with the side surface of the one end of the channel material layer exposed to the inner wall of the trench; 
heat-treating the multi-layered film to crystallize the channel material layer; and
patterning the metal layer and the conductive semiconductor layer after removing the cover layer covering the metal layer to form a source and a drain, and a source electrode and a drain electrode corresponding to the semiconductor material layer.

 Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. ("Reduction of Leakage Current in Metal-Induced Lateral Crystallization Polysilicon TFTs With Dual-Gate and Multiple Nanowire Channels", IEEE ELECTRON DEVICE LETTERS, VOL. 26, NO. 9, SEPTEMBER 2005) in view of Lee et al. (PG Pub. No. US 2002/0074548 A1).
Regarding claim 1, Wu teaches a method of manufacturing a semiconductor nanowire, the method comprising:
forming an amorphous channel material layer (p. 646, col. 2, ¶ 4: amorphous-Si (a-Si)) on a substrate (a-Si layer formed at least indirectly on crystal silicon wafer);
patterning the channel material layer to form semiconductor nanowires extending in a lateral direction on the substrate (p. 646, col. 2, ¶ 4: active islands lithographically patterned to form a plurality of nanowire channels from the a-Si layer); 
forming a cover layer (p. 647, col. 1, ¶ 1: passivation layer) covering an upper of the semiconductor nanowires (fig. 1: passivation layer covers upper surface of patterned a-Si layer); 
patterning the cover layer to form a trench (p. 647, col. 1, ¶ 1: MILC window) exposing a surface of an one end of the semiconductor nanowire (fig. 1: end portion of 20 exposed through 35a); 
forming a catalyst material layer (p. 647, col. 1, ¶ 1: thin Ni layer) in contact with the side surface of the semiconductor nanowire (fig. 1: Ni layer implicitly contacts surface of a-Si layer exposed through MILC window); and
performing metal induced crystallization (MIC) by heat treatment (p. 647, col. 1, ¶ 1: MILC crystallization) to crystallize the semiconductor nanowires in a length direction of the nanowires from one end of the semiconductor nanowires in contact with the catalyst material (p. 647, col. 1, ¶ 1: whole active channel crystallized in at least a length direction from Ni catalyst in contact with one end of the semiconductor nanowires).
Wu does not teach the patterning step includes patterning the nanowires to expose a side surface of the one end of the semiconductor nanowire[s].
Lee teaches crystallizing a semiconductor layer in a length direction of the semiconductor layer from one end of the semiconductor layer in contact with a catalyst material (¶ 0010 & fig. 3C: channel region 31C of semiconductor layer 31 under gate electrode 33 crystallized by MILC propagating from at least one of source and drain regions 31S/31D covered with metal layer 35), wherein the method comprises patterning a cover layer and the semiconductor layer to exposing a side surface of an one end 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Wu with the side surface exposure of Lee, as a means to optimize the crystallization direction of the MILC (Lee, ¶ 0009).

Regarding claim 2, Wu in view of Lee teaches the method of claim 1, wherein the channel material layer is formed of any one selected from the group consisting of Si, SiGe, and Ge (Wu, p. 646, col. 2, ¶ 4: a-Si).

Regarding claim 3, Wu in view of Lee teaches the method of claim 2, wherein the catalyst material layer is formed of at least one material selected from the group consisting of Ni, NiOx, NiCxOy, NiNxOy, NiCxNyOz, NiCxOy:H, NiNxOy:H, NiCxNyOz:H, NixSiy, and NixGey (Wu, p. 647, col. 1, ¶ 1: Ni).

Regarding claim 4, Wu in view of Lee teaches the method of claim 3, further comprising forming a buffer layer between the substrate and the channel material layer (Wu, p. 646, col. 2, ¶ 4 & fig. 1b: Buried oxide layer formed between a-Si layer and single crystal silicon wafers).

Regarding claim 5, Wu in view of Lee teaches the method of claim 1, wherein the channel material layer is formed of an intrinsic semiconductor or a non-intrinsic semiconductor material (Wu, Wu, p. 646, col. 2, ¶ 4: A-Si layer is undoped).

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations stating:
 “forming a multi-layered film including an amorphous channel material layer, an amorphous conductive semiconductor layer, and a metal layer on a substrate;
 patterning the multi-layered film to form at least one multi-layered block including a nanowire channel material layer, a strip-type conductive semiconductor layer, and a metal layer in a portion defined as a transistor region; 
forming a cover layer covering the multi-layered block; 
forming a trench having an inner wall on the cover layer, wherein the trench exposes a side surface of an one end of the channel material layer;
forming a catalyst material layer on the cover layer and inside the trench to contact the catalyst material layer with the side surface of the one end of the channel material layer exposed to the inner wall of the trench” as recited in claim 6.
Wu teaches forming a catalyst material layer on a cover layer and contacting an exposed portion of an amorphous channel material layer.  Lee teaches contacting a catalyst layer with an end portion of an amorphous channel material layer.  However, neither Wu or Lee teach forming a multi-layered film including an amorphous channel material layer, an amorphous conductive semiconductor layer, and a metal layer on a substrate, as required by independent claim 6.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yamazaki et al. (PG Pub. No. US 2002/0053672 A1) teaches crystallizing amorphous semiconductor layer 104 by contacting a side surface of the semiconductor layer with metal catalyst 107 (¶¶ 0068-0069 & figs. 1D-1E).
Joo et al. (PG Pub. No. US 2003/0148567 A1) teaches crystallizing amorphous semiconductor layer 15 by contacting a side surface of the semiconductor layer with metal catalyst 40 and performing metal induced lateral crystallization (¶¶ 0044-0045 & figs. 1D-1E).
Hu et al. (PG Pub. No. US 2017/0141119 A1) teaches metal-induced lateral crystallization of amorphous semiconductor layer 20 by contacting meatal catalyst 42 to an exposed end portion of the amorphous semiconductor layer (¶ 0031: in the embodiment where optional filter material 40 is not used, 42 contacts an end of 20 exposed through cover layer 30 and/or 36), wherein 20 is crystallized along grain boundaries 45 (¶ 0050).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN TURNER/Examiner, Art Unit 2894